Title: From Alexander Hamilton to Nathaniel Appleton, 28 April 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel


Treasury Department28 April 1791
Sir,
The bills of the old emmissions enclosed in your letter of the 22d December are now returned to you. Those which you have crossed are found to be counterfeit. That which remains unerassed is a true bill.

It will derange the established plan of operations to draw a warrant on you for your Salary & expenditures. It will be best that you appoint, as heretofore, an agent to receive your Salary at the Treasury. You have been directed by my letter of the 16th instant to deposit any money which remains in your hands in the Massachusetts Bank.
I am, sir,   Your Obedt. Servant
Alexander Hamilton
Nathanl Appleton Esqr.
